            Case MDL No. 2738                    Document 2048   Filed 10/30/19   Page 1 of 3




                                          UNITED STATES JUDICIAL PANEL
                                                       on
                                           MULTIDISTRICT LITIGATION



IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                                      MDL No. 2738



                                                 (SEE ATTACHED SCHEDULE)



                                      CONDITIONAL TRANSFER ORDER (CTO -177)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,581 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
of that court, assigned to the Honorable Freda L. Wolfson.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7—day period, the stay will be continued until further order of the Panel.

    Inasmuch as no objection is
    pending at this time, the
    stay is lifted.
                                                                 FOR THE    PANEL:
      Oct30, 20191
         CLERKS OFFICE
           UNITED STATES
         JUDICIAL PANEL ON
       MULTIGSTRCT LITIGATION




                                                                 John W. Nichols
 HEF?EBY CERTIFY that the above nd                               Clerk of the Panel
foregoing is a true and correct copy
of the original on file In my office.
   UNITED STATDLSTfflCT COUFT
   DISTRICT Of 11EW3EBSEY—.
   WILliAM I. WA1SHr12.RK                    ‘

   By.     / /                    —




                  .7   Deputy CIer       7
        Case MDL No. 2738 Document 2048 Filed 10/30/19 Page 2 of 3




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                 MDL No. 273$



                   SCHEDULE CTO-177   -   TAG-ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA CENTRAL

  CAC         2       19—08530     Gloria J. Vitto v. Johnson and Johnson et al
  CAC         2       19—08533     Ely E Galbis v. Johnson and Johnson et al
  CAC         2       19—08534     Lizeth M. Flores v. Johnson and Johnson et al
  CAC         2       19—08544     Shante Myers v. Johnson and Johnson et al
  CAC         2       19—08547     Carrie Holmes v. Johnson and Johnson et al
  CAC         2       19—08568     Cynthia Gully v. Johnson and Johnson et a!
  CAC         2       19—085 $2    Breada L. Beals v. Johnson and Johnson et a!
  CAC         2       19—086 15    Norma Flores v. Johnson and Johnson et al
  CAC         2       19—086 17    Terry S. Parsons v. Johnson and Johnson et al
  CAC         2       19—08618     Elizabeth A. Mooney et al v. Johnson and Johnson et al
  CAC         2       19—08640     Albert Thompkins v. Johnson and Johnson et al
  CAC         2       19—08641     Roxanne Williams Martin v. Johnson and Johnson et al
  CAC         2       19—08643     Carmel A. Rambo v. Johnson and Johnson et al
  CAC         2       19—08644     Linda Olin v. Johnson and Johnson et al
  CAC         2       19—08743     Dolores D. Rice v. Johnson and Johnson et al
  CAC         2       19—08753     Lucie Pearl Conolly et al v. Johnson and Johnson et a!
  CAC         5       19—01892     Phillip S. Fivgas v. Johnson and Johnson et al
  CAC         5       19—01894     Patricia Sanders et al v. Johnson and Johnson et al
  CAC         5       19—0 1895    Linda A. Cato et al v. Johnson and Johnson et al
  CAC         5       19—01902     Genida R. Vezinaw v. Johnson and Johnson et al
  CAC         5       19—01903     Man E. Keen et al v. Johnson and Johnson et al
  CAC         5       19—0 1906    Sherry L. Moro v. Johnson and Johnson et al
  CAC         5       19—01907     Frank R. Pasos v. Johnson and Johnson et al
                                   Marion E. Yenalavitch et a! v. Johnson and Johnson et
  CAC         5       19—01910
  CAC         5       19—01921     Kendra J. Coromandel et al v. Johnson and Johnson et al
  CAC         $       19—01910     Cynthia A. Hoffmann v. Johnson and Johnson et al

CALIFORNIA EASTERN

  CAE         2       19—01997     Jones v. Johnson & Johnson eta!
        Case MDL No. 2738 Document 2048 Filed 10/30/19 Page 3 of 3


CALIFORNIA NORTHERN

                                   Maurice Simpson, Individually and as Successor in
 CAN          3       19—06326     Interest to ANNETTE WILKERSON (Deceased) v.
                                   Johnson & Johnson et al
 CAN          3       19—06340     King, Jr. v. Johnson & Johnson et al
 CAN          3       19—0634 1    CEBALLOS et al v. Johnson & Johnson et a!
 CAN          3       19—0635 1    Demas v. Johnson & Johnson et al
 CAN          3       19—063 54    Griffin et al v. Johnson & Johnson et al
 CAN          3       19—063 55    Sabir et al v. Johnson & Johnson et al
 CAN          3       19—06388     Colon v. Johnson & Johnson et al
 CAN          4       19—06315     Robinson v. Johnson & Johnson et al
 CAN          4       19—06328     Martinez v. Johnson & Johnson et al
 CAN          4       19—06342     George et al v. Johnson & Johnson et al
 CAN          4       19—063 53    BILLY NEARS v. Johnson & Johnson et al
 CAN          4       19—063 85    Porcher v. Johnson & Johnson et a!
 CAN          4       19—0643 3    Ann Corridon v. Johnson & Johnson et al
 CAN          4       19—06450     Ross v. Johnson & Johnson et a!
 CAN          4       19—06519     Victorino v. Johnson & Johnson et al
 CAN          4       19—06520     Brewster v. Johnson & Johnson et a!
 CAN          4       19—06522     Healy et al v. Johnson & Johnson et al

CALIFORNIA SOUTHERN

  CAS         3       19—0 1935    Arredondo v. Johnson & Jonhson et al
